EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy G. Mereness (Reg. 63,422) on 6/3/2021.

The application has been amended as follows: 
         Claim 19. (Canceled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5-17 and 24 are allowed as the prior art does not teach or suggest the applicant’s invention: 
Claim 1: A robotizable module for driving an elongated flexible medical member, comprising: 
a base (31);
 a drive motor (34); 
a first drive member (28a), defining a first axis (29a) and comprising a first peripheral driving surface (30a) around said first axis (29a),
 the first drive member (28a) being mounted so as to rotate relative to the base (31) about the first axis (29a) and comprising a member (33a) connecting to said drive motor (34) adapted to rotate the first drive member (28a) about the first axis (29a); 
a second drive member (28b), defining a second axis (29b) parallel to the first axis (29a) and comprising a second peripheral driving surface (30b) around said second axis (29b), 

 the second drive member (28b) also being mounted so as to be movable relative to the first drive member (28a) between: 
2Docket No. 7179-0244 Appln. No. 16/068,564 a first configuration wherein the first and second peripheral driving surfaces (30a, 30b) face each other with a first spacing therebetween, and
 a second configuration wherein the first and second peripheral driving surfaces (30a, 30b) face each other with a second spacing therebetween that is greater than the first spacing; 
an actuation system (43) operable by a user, adapted to move the second drive member (28b) from one of the first and second configurations to an other of the first and second configurations; 
a motion transmission system (35) that transmits a driving movement generated by said drive motor (34) to the second drive member (28b) in order to rotate the second drive member (28b) about the second axis (29b) at least in any configuration between the first and second configurations, 
said motion transmission system (35) comprised of 
a first gear (36a) that is coaxial with the first drive member (28a) and forms an input member of the motion transmission system (35), 
an intermediate gear (37) having an intermediate gear axis (38) parallel to and offset from the first axis (29a), teeth of the intermediate gear (37) entering into spaces formed by teeth of the first gear (36a) at least in any 3Docket No. 7179-0244 Appln. No. 16/068,564 configuration between the first and second configurations, and
 a transmission (39) between the intermediate gear (37) and the second drive member (28b), transmitting the rotational motion of the intermediate gear (37) about the intermediate gear axis (38) into said rotational motion of the second drive member (28b) about the second axis (29b); and

wherein the actuation system (43) is operable to move the second drive member (28b) from the first configuration and to the second configuration while compressing said elastic system (46).  

The amended claim language and the applicant’s remarks in response to the Office Action (4/22/2021) distinguish the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                                      
     6/3/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846